Filed
                                                   Washington State
                                                   Court of Appeals
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    Division Two

                                       DIVISION II                                  November 24, 2020

 STATE OF WASHINGTON,                                             No. 51973-9-II

                              Respondent,

           v.
                                                       ORDER AMENDING PUBLISHED
 SHANE I. VANDERVORT,                                          OPINION

                              Appellant.

       The court on its own motion amends the November 26, 2019 published opinion in part as

follows.

       On page 3, the last paragraph before the signatures, we remove

               Because the time to appeal the imposition of his LFOs had passed one year
       after the court imposed Vandervort’s original DOSA sentence, we dismiss the
       appeal as untimely.

       We replace it with

               Because the time to appeal the imposition of his LFOs has passed 30 days
       after the court imposed Vandervort’s original DOAS sentence, we dismiss the
       appeal as untimely.

       We do not amend any other portion of the opinion or the result. Accordingly, it is

       SO ORDERED.


                                                           Melnick, J.

We concur:



       Worswick, J.



       Lee, A.C.J.
                                                                                             Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                     November 26, 2019

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 51973-9-II

                               Respondent,

        v.

 SHANE I. VANDERVORT,                                         PUBLISHED OPINION

                               Appellant.

       MELNICK, J. — In May 2017, the superior court sentenced Shane Vandervort to a residential

drug offender sentencing alternative (DOSA). It imposed legal financial obligations (LFOs). In

December 2017, the court issued an order revoking his DOSA sentence but did not amend the

judgment and sentence. Vandervort appeals only the imposition of the LFOs from his original

sentence. We dismiss the appeal as untimely.

                                             FACTS

       Vandervort pled guilty to one count of possession of methamphetamine and one count of

criminal trespass in the first degree. On May 26, 2017, the trial court sentenced Vandervort to a

24-month DOSA sentence. As part of this sentence, the court imposed LFOs. Vandervort did not

appeal the sentence.

       On December 1, 2017, the trial court revoked Vandervort’s DOSA sentence because he

failed to report to the Department of Corrections. The trial court ordered him to serve 18 months.

It did not enter a new or amended judgement and sentence, only an order.
51973-9-II


         Vandervort filed a late notice of appeal on May 18, 2018. The notice stated that Vandervort

sought review of the order revoking his DOSA sentence. We subsequently granted Vandervort’s

motion for extension of time because his attorney had not discussed his appeal rights with him.

Vandervort’s brief assigns error to the trial court’s imposition of LFOs but does not challenge the

revocation of his DOSA sentence.

                                            ANALYSIS

         The State argues that the challenge to the LFOs is untimely because Vandervort filed a

notice of appeal well beyond 30 days after the original DOSA sentence. Vandervort argues that

the appeal is timely because we granted an extension of time to file the notice of appeal. We agree

with the State.1

         We do not consider untimely appeals. RAP 5.2(a). A notice of appeal must be filed within

30 days after the entry of the trial court’s decision that the party filing the notice wants reviewed.

RAP 5.2(a)(1). Judgments are entered immediately after they are signed by the judge, and the time

available to file an appeal begins to run from that date. RAP 5.2(c); CR 58(a); In re Pers. Restraint

of Wolf, 196 Wash. App. 496, 509-10, 384 P.3d 591 (2016). However, a criminal appeal may not be

dismissed as untimely unless the State shows that the defendant voluntarily, knowingly, and

intelligently abandoned his appeal. State v. Kells, 134 Wash. 2d 309, 314, 949 P.2d 818 (1998).

         In Wolf, the defendant filed a personal restraint petition (PRP) to challenge the 2012

revocation of his special sex offender sentencing alternative (SSOSA) sentence. 196 Wash. App. at

499. In the PRP, he challenged LFOs imposed in his original 2008 SSOSA disposition. Wolf, 196
Wash. App. at 500. We concluded that his challenge was time barred because the SSOSA revocation

did not involve the LFOs imposed seven years previously. Wolf, 196 Wash. App. at 500. We


1
    Because we dismiss the appeal as untimely, we do not address the validity of the LFOs.


                                                  3
51973-9-II


determined that because the SSOSA revocation “did not involve the LFOs imposed in 2008,” and

the defendant did not appeal the original sentence, the LFOs were final on the date the original

sentence was entered in 2008. Wolf, 196 Wash. App. at 510.

       We granted Vandervort’s extension motion and accepted his notice of appeal. However,

the motion to appeal designated the DOSA revocation as the decision to be reviewed. The DOSA

revocation, however, did not address the LFOs or the original judgement and sentence. As in Wolf,

the trial court imposed LFOs as part of Vandervort’s original sentence, which he did not appeal.

Similar to the SSOSA revocation in Wolf, a DOSA revocation is not a resentencing. Rather, it is

one of the “sanctions” the superior court can impose when an offender violates a condition of the

DOSA sentence. RCW 9.94A.660(7)(a), (b), (c).

       Because the time to appeal the imposition of his LFOs had passed one year after the court

imposed Vandervort’s original DOSA sentence, we dismiss the appeal as untimely.




                                                           Melnick, J.

We concur:




       Worswick, J.




       Lee, A.C.J.




                                               4